 


109 HR 3567 IH: Northeast Corridor Rail Tunnel Safety Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3567 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. King of New York (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To provide for certain tunnel life safety and rehabilitation projects for Amtrak. 
 
 
1.Short titleThis Act may be cited as the Northeast Corridor Rail Tunnel Safety Act. 
2.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation $898,000,000, to remain available until expended, for the use of Amtrak to complete New York tunnel life safety projects and to rehabilitate tunnels in Washington, DC and Baltimore, Maryland. 
3.Availability of fundsThe Secretary shall not make funds appropriated under section 2 available to Amtrak for a project unless the Secretary has received from Amtrak and has approved an engineering and financial plan for that project. 
4.Inspector General reviewThe Inspector General of the Department of Transportation shall conduct and transmit to the Congress an annual review to determine whether the expenditure and obligation of funds made available under this Act are consistent with the purposes for which those funds are made available. 
 
